DISMISS; and Opinion Filed June 25, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00440-CV

                         IN THE INTEREST OF S.G.G., A CHILD

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-54349-2014

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is appellee’s motion to dismiss the appeal. In a letter dated May 6,
2015, the Court instructed appellant to file, within ten days, either written verification that
payment or payment arrangements for the clerk’s record had been made or written
documentation showing that appellant had been found to be entitled to proceed without payment
of costs. We cautioned appellant that failure to provide the documentation within the time
specified may result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P.
37.3(b).
       As of today’s date, appellant has not filed a response. Accordingly, we grant appellee’s
motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

150440F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.G.G., A CHILD                    On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas.
No. 05-15-00440-CV                                    Trial Court Cause No. 401-54349-2014.
                                                      Opinion delivered by Justice Bridges.
                                                      Justices Lang and Schenck, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ANGELA BUTLER recover her costs of this appeal from
appellant JIMMY JOHNSON.


Judgment entered this 25th day of June, 2015.




                                                –2–